Exhibit 10.1

 

ACCESSION AGREEMENT dated as of September 8, 2009 (this “Agreement”), among
BARCLAYS BANK PLC (the “Increasing Lender”), AGILENT TECHNOLOGIES, INC. (the
“Company”) and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”).

 

A.  Reference is hereby made to the Five-Year Credit Agreement dated as of
May 11, 2007 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among the Company, the Borrowing Subsidiaries from time
to time party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as Administrative Agent.

 

B.  Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.

 

C.  Pursuant to Section 2.08(d) of the Credit Agreement, the Company has invited
the Increasing Lender, and the Increasing Lender desires, to become a party to
the Credit Agreement and to assume the obligations of a Lender thereunder.  The
Increasing Lender is entering into this Agreement in accordance with the
provisions of the Credit Agreement in order to become a Lender thereunder.

 

Accordingly, the Increasing Lender, the Company and the Administrative Agent
agree as follows:

 

SECTION 1.  Accession to the Credit Agreement. (a) The Increasing Lender, as of
the Effective Date (as defined below), hereby accedes to the Credit Agreement
and shall thereafter have the rights and obligations of a Lender thereunder with
the same force and effect as if originally named therein as a Lender.

 

(b) The Commitment of the Increasing Lender shall equal the amount set forth
opposite its signature hereto.

 

(c) The amount of the Increasing Lender’s Commitment hereby supplements
Schedule 2.01 to the Credit Agreement.

 

SECTION 2.  Representations and Warranties, Agreements of Increasing Lender,
etc.  The Increasing Lender (a) represents and warrants that it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to become a Lender under the Credit Agreement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 of the Credit
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement
independently and without reliance on the Administrative Agent or any other
Lender; (c) confirms that it will independently and without reliance on the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(d) agrees that it will perform, in accordance with the terms of the Credit
Agreement, all the obligations that by the terms of the Credit Agreement

 

Signature page to the Accession Agreement

 

--------------------------------------------------------------------------------


 

are required to be performed by it as a Lender; and (e) authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Credit
Agreement, together with such actions and powers as are reasonably incidental
thereto.

 

SECTION 3.  Effectiveness.  This Agreement shall become effective as of
September 8, 2009 (the “Effective Date”), subject to (a) the Administrative
Agent’s receipt of (i) counterparts of this Agreement duly executed on behalf of
the Increasing Lender and the Company, (ii) the documents required to be
delivered by the Company under the penultimate sentence of Section 2.08(d) of
the Credit Agreement, (iii) an Administrative Questionnaire duly completed by
the Increasing Lender and (iv) all fees and other amounts due and payable for
the account of the Increasing Lender from the Company and (b) the
representations of the Borrowers set forth in Sections 3.04(b) and 3.05(a) of
the Credit Agreement shall be true and correct on and as of such date.

 

SECTION 4.  Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic image scan transmission shall be
as effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 5.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  Severability.  In case any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto shall be required to comply with such
provision for so long as such provision is held to be invalid, illegal or
unenforceable, but the validity, legality and enforceability of the remaining
provisions contained herein and in the Credit Agreement shall not in any way be
affected or impaired.  The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 7.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 10.01 of the Credit Agreement.  All
communications and notices hereunder to the Increasing Lender shall be given to
it at the address set forth in its Administrative Questionnaire.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Increasing Lender, the Company and the Administrative
Agent have duly executed this Agreement as of the day and year first above
written.

 

Commitment

BARCLAYS BANK PLC,

$30,000,000

 

 

by

 

 

 

/s/ David Barton

 

 

Name: David Barton

 

 

Title: Director

 

Signature page to the Accession Agreement

 

--------------------------------------------------------------------------------


 

 

AGILENT TECHNOLOGIES, INC.,

 

 

 

by

 

 

 

/s/ Hillard C. Terry, III

 

 

Name: Hilliard C. Terry, III

 

 

Title: Vice President, Treasurer

 

Signature page to the Accession Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,

 

 

 

by

 

 

/s/ Ann B. Kerns

 

 

Name: Ann B. Kerns

 

 

Title: Vice President

 

Signature page to the Accession Agreement

 

--------------------------------------------------------------------------------